Citation Nr: 0710657	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  95-00 140A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a skin disorder to 
include vasculitis, cellulitis, and dermatitis.

2.  Entitlement to service connection for chronic bronchitis.

3.  Entitlement to service connection for sinusitis.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from May 1982 to January 
1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 1994 rating decision by which the RO denied 
entitlement to the benefits sought herein.  Also in appellate 
status were the issues of entitlement to service connection 
for scars claimed as secondary to breast reduction surgery 
and secondary to surgery for sterilization purposes.  By 
October 2006 rating decision, the RO granted service 
connection for these scars, and these issues are no longer on 
appeal.

The Board notes that other issues emanating from the 
September 1994 rating decision were also on appeal and have 
been disposed of during the lengthy course of this appeal.  
In addition, the Board notes that this case has been remanded 
on numerous occasions for further evidentiary development and 
for additions procedural action.  The last of the remaining 
issues will be discussed herein.

In connection with this appeal, it is noted that the veteran 
requested and was scheduled for a personal hearing before a 
Veterans Law Judge via video teleconference in January 1999.  
Although she was notified of the time and date of the hearing 
by mail sent to her last known address, she failed to appear 
for that hearing and neither furnished an explanation for her 
failure to report nor requested a postponement or another 
hearing.  Pursuant to 38 C.F.R. § 20.704(d) (2006), when an 
appellant fails to report for a scheduled hearing and has not 
requested a postponement, the case will be processed as 
though the request for a hearing was withdrawn.  


FINDINGS OF FACT

1.  A skin disorder to include vasculitis, cellulitis, and 
dermatitis is not shown to be related to the veteran's active 
duty service.

2.  The veteran is not shown to be suffering from chronic 
bronchitis.  

3.  The veteran is not shown to be suffering from sinusitis.


CONCLUSIONS OF LAW

1.  A skin disorder to include vasculitis, cellulitis, and 
dermatitis is not due to disease or injury that was incurred 
in active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2006).

2.  Chronic bronchitis is not due to disease or injury that 
was incurred in active duty service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2006).

3.  Sinusitis is not due to disease or injury that was 
incurred in active duty service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

Under VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2006).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103; 38 CFR § 3.159(b)(1).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  

In addition, in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that under the notice provisions of 
VCAA, a claimant must be provided notice of the evidentiary 
matters specified in statute and regulation before an initial 
unfavorable decision by the RO.  

In this case, in April 2004, June 2004, November 2004, and 
May 2005 letters, the RO notified the veteran of the 
information and evidence needed to substantiate and complete 
her claims, and of what part of that evidence she was to 
provide and what part VA would attempt to obtain for hers.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letters also 
advised the veteran to identify any additional information 
that she felt would support her claims and effectively 
informed her to submit any relevant evidence in her 
possession.  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112 (2004).  

The Board acknowledges that the content of the initial VCAA 
notice provided to the veteran in this case may not have been 
sufficient to comply with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), as interpreted by the 
Court in Dingess/Hartman.  The Board finds, however, that any 
such deficiency is harmless error and does not result in 
prejudice to the veteran.  For example, element (1), veteran 
status, has been clearly established and is not at issue in 
this case.  As explained above, the veteran has received 
appropriate notice as to elements (2) and (3).  With respect 
to elements (4) and (5), degree of disability and effective 
date, the Board finds that such matters are rendered moot in 
light of the Board's decision below.  The benefits sought 
herein are denied, and disability ratings and effective dates 
will not be assigned.

Similarly, the Board finds that the veteran has not been 
prejudiced by any timing deficiencies in the VCAA 
notification letters she received.  In that regard, because 
the rating decision on appeal which denied the veteran's 
claims was dated prior to the enactment of VCAA, the veteran 
obviously could not have received a pre-decision VCAA notice.  
The Board finds that the lack of such a pre-decision notice 
is not prejudicial to the veteran for several reasons.  The 
VCAA notice was provided by the RO prior to the transfer and 
certification of the veteran's case to the Board.  As well, 
the veteran is represented and has been provided with every 
opportunity to submit evidence and argument in support of her 
claims and to respond to VA notices.  

In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies, either with 
respect to timing or content, have resulted in prejudice.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (holding that 
due process concerns with respect to VCAA notice must be pled 
with specificity).  Therefore, the Board finds that to decide 
the appeal at this time would not be prejudicial to the 
veteran.  

Under VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  In this 
case, the veteran's service medical records are on file as 
are post service VA medical records.  The veteran has also 
been afforded several VA medical examinations in furtherance 
of her claims, as mandated by VCAA.  The Board notes, indeed, 
that in a May 2006 signed statement, the veteran indicated 
that she had no further evidence to submit in relation to her 
claims and that she wished for this case to be decided as 
soon as possible.  The Board notes that the veteran reported 
private dermatologic treatment during her recent VA skin 
examinations.  She has provided no particulars and has not 
asked VA for help in  obtaining those records.  The 
foregoing, coupled with the fact that she asserted that she 
had no further evidence to submit, the Board concludes that 
these records do not exist or after otherwise not available 
and that further efforts to obtain those records would be 
futile.  38 U.S.C.A. § 5103A(b)(3); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  When the positive and negative 
evidence as to a claim is in approximate balance, thereby 
creating a reasonable doubt as to the merits of a claim, the 
claimant prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).  If the Board determines that the preponderance 
of the evidence is against the claim, it has necessarily 
found that the evidence is not in approximate balance, and 
the benefit of the doubt rule is inapplicable.  Id. at 1365.

Law and Regulations 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).

Discussion

A skin disorder to include vasculitis, cellulitis, and 
dermatitis

The veteran was treated for various skin conditions in 
service.  She suffered from sun burn, cellulitis, vasculitis, 
contact dermatitis, and pityriasis rosea.

On separation from service, the veteran's skin was found to 
be normal.  

In February 1996, the veteran suffered an episode of 
dermatitis.  In July 1997, the veteran had a rash after 
having been exposed to German measles.  

In December 2004, a VA examiner noted a little dermatitis on 
the veteran's arms, and the veteran indicated that since 
1999, she had not suffered from any skin disorder other than 
dermatitis.  In a May 2005 addendum, the examiner opined that 
the veteran suffered from mild eczema that was unrelated to 
service.  

In August 2006, the veteran's skin was again examined by a VA 
physician.  This physician too opined that the veteran's 
current eczema was unrelated to service.  

In order for service connection to be granted, the evidence 
must reflect that a present disability is related to service.  
38 C.F.R. § 3.303.  Currently, the veteran suffers from mild 
eczema.  VA examiners, however, have asserted that it is 
unrelated to service.  As such, service connection for a skin 
condition is denied.  Id.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.

Chronic bronchitis

The service medical records reveal an instance of bronchitis.  
There is no indication that the veteran's bronchitis did not 
resolve.  Indeed, no bronchitis or residuals thereof are 
noted in the separation medical examination report.

An April 1998 X-ray study of the chest revealed no acute 
cardiopulmonary disease.

On August 2006 VA medical examination, the veteran's 
respiratory system was entirely normal.  The record contains 
no other evidence of chronic bronchitis or residuals of 
bronchitis.  Thus, it does not appear that the veteran 
suffers from any current disability resulting from her in-
service episode of bronchitis.

In the absence of a currently manifested disability, service 
connection cannot be granted.  38 C.F.R. § 3.303; Degmetich, 
supra.  The veteran does not suffer from chronic bronchitis.  
Thus, service connection for chronic bronchitis is denied.  
Id.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.

Sinusitis

The service medical records reflect several instances of 
upper respiratory infections that involved the sinuses.  
There is no indication that these did not resolve.  On 
separation from service, the veteran's sinuses were found to 
be normal.

In February 1996, the veteran had an episode of sinusitis.  

In August 2006, the veteran underwent a VA medical 
examination.  On examination, the veteran indicated that she 
had suffered from rhinorrhea and other allergy symptoms since 
her teens.  On objective examination, nasal bones were 
symmetrical without deformity.  The examiner diagnosed 
allergic rhinitis that existed prior to service.

The Board acknowledges that the veteran suffered from sinus 
symptoms in service and had an episode of sinusitis in 1996.  
Over a decade, however, has elapsed since her last episode of 
sinusitis, and there is no present diagnosis of that 
condition.  Indeed, on August 2006 VA examination, sinusitis 
was not diagnosed.  In the absence of a current disability, 
service connection cannot be granted.  38 C.F.R. § 3.303; 
Degmatich, supra.  Thus, service connection for sinusitis is 
denied.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

The appeal is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


